                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

JASON CARTER,                                       Case No. 4:19-cv-00401-CRW

       Plaintiff,

vs.

MARK LUDWICK, Agent of Iowa                     DEFENDANTS’ JOINT MOTION
Department of Criminal Investigation,             FOR COURT TO CONSIDER
in his individual capacity;                    REMAINING CLAIMS PURSUANT
                                                   TO THE UNITED STATES
MARION COUNTY, IOWA;                            COURT OF APPEALS FOR THE
                                                 EIGHTH CIRCUIT’S REMAND
REED KIOUS, Marion County Deputy                       INSTRUCTIONS
Sheriff, in his individual capacity; and

BILLY GENE CARTER,

       Defendants.


      COME NOW Mark Ludwick, Marion County, Reed Kious, and Bill Carter

(“Defendants”) and respectfully state as follows:

      1.     In June of 2020, the Defendants each independently moved to dismiss

all claims against them in Plaintiff’s Second Amended Complaint. Each motion to

dismiss contained numerous, distinct grounds for dismissal of every claim.1

      2.     Plaintiff resisted each of the Defendants’ motions and on August 11,

2020, this Court heard oral arguments from the parties. During oral argument, this




      1Defendant Ludwick’s motion to dismiss and brief are at ECF 23. Defendants’
Marion County and Kious’ motion to dismiss is at ECF 19 and the brief in support of
that motion is at ECF 22. Defendant Carter’s motion to dismiss and brief are at ECF
24.
                                           1
Court noted that the Defendants “have presented very strong arguments in support

of their contention that the amended complaint does not reach the level of plausibility

that’s required by the U.S. Supreme Court’s Bell Atlantic v. Twombly decision, and

they have cited a number of other case authorities supporting their motions to

dismiss.” Transcript of Oral Argument, at 4 (Aug. 11, 2020) (Doc. 61).

      3.     Following oral argument, this Court dismissed all claims in Plaintiff’s

Second Amended Complaint exclusively on the basis that it lacked jurisdiction over

the case under the Rooker–Feldman doctrine. Because the Court concluded it lacked

jurisdiction, the ruling did not address Defendants’ numerous other arguments

supporting dismissal.

      4.     Plaintiff appealed the dismissal to the United States Court of Appeals

for the Eighth Circuit. On July 21, 2021, the Eighth Circuit issued a per curiam

opinion affirming in part and reversing in part, concluding that Count III was

properly dismissed but the remaining claims were within the Court’s jurisdiction. See

Ex. 1, at 2–3.

      5.     Although the Defendants argued that the Eighth Circuit could affirm

this Court’s dismissal on any ground urged below and briefed those arguments on

appeal, the per curiam decision concluded by instructing this Court “to consider [the

remaining] claims in the first instance.” Ex. 1, at 3. See also, e.g., King v. Hilgert, No.

4:13-cv-3061, 2015 WL 1119451, at *3–6 (D. Neb. Mar 11, 2015) (district court

dismissed claims against three defendants for failure to exhaust remedies, Eighth

Circuit reversed and remanded the claims to the district court to “consider them in



                                            2
the first instance,” and district court on remand dismissed the claims for failure to

state a claim upon which relief can be granted).

      6.     The underlying facts of this case are highly complex and, among other

things, produced two lengthy jury trials, one civil and one criminal. Discovery in this

matter will accordingly be costly and burdensome for all parties involved. If this is a

lawsuit that cannot survive a Rule 12(b)(6) motion, that should be established now,

before discovery commences.

      7.     To the extent the Court finds it necessary in order to facilitate

consideration of the remaining claims, Defendants renew their motions to dismiss

and request the Court dismiss all claims against them for the reasons set forth in the

motions.

      8.     The Defendants believe that briefing and argument on the remaining

grounds in their motions to dismiss are complete for all parties. Unless the Court

desires additional briefing or argument, the Defendants stand on the record made to

date on their respective motions to dismiss.

      9.     The Defendants’ obligation to answer the Second Amended Complaint

should continue to be extended on the strength of their pending motions to dismiss

until those motions are resolved by this Court.        To the extent necessary, the

Defendants jointly move for an extension of their deadline to answer the Second

Amended Complaint until their motions to dismiss are ruled on.

      WHEREFORE, the Defendants, Mark Ludwick, Marion County, Reed Kious,

and Bill Carter, pray this Court for an order considering and dismissing the



                                          3
remaining claims in the Second Amended Complaint on the basis of their previously-

filed motions to dismiss and granting them such other relief as is appropriate.

                                          Respectfully submitted,

                                          /s/ Jeffrey C. Peterzalek
                                          JEFFREY C. PETERZALEK
                                          TESSA M. REGISTER
                                          1305 E. Walnut Street
                                          Des Moines, IA 50319
                                          Telephone: (515) 281-5112
                                          E-mail: jeffrey.peterzalek@ag.iowa.gov
                                          Tessa.Register@ag.iowa.gov
                                          ATTORNEYS FOR DEFENDANT MARK
                                          LUDWICK

                                          /s/ David N. Fautsch
                                          MARK E. WEINHARDT AT0008280
                                          DAVID N. FAUTSCH AT0013223
                                          THE WEINHARDT LAW FIRM
                                          2600 Grand Avenue, Suite 450
                                          Des Moines, IA 50312
                                          Telephone: (515) 244-3100
                                          E-mail: mweinhardt@weinhardtlaw.com
                                          dfautsch@weinhardtlaw.com
                                          ATTORNEYS FOR DEFENDANT BILL
                                          CARTER

                                          /s/ Jason C. Palmer
                                          JASON C. PALMER
                                          BENJAMIN R. ERICKSON
                                          801 Grand Avenue, Suite 3700
                                          Des Moines, IA 50309
                                          Telephone: (515) 246-5858
                                          E-mail: palmer.jason@bradshawlaw.com
                                          erickson.benjamin@bradshawlaw.com
                                          ATTORNEYS FOR DEFENDANTS
                                          MARION COUNTY, IOWA and REED
                                          KIOUS

All parties served electronically.




                                          4
